NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                     Argued January 13, 2010
                                      Decided July 6, 2010

                                                Before

                               WILLIAM J. BAUER,  Circuit Judge

                               DANIEL A. MANION,  Circuit Judge

                               JOHN DANIEL TINDER,  Circuit Judge

No. 09‐2509

ROBERT WAGNER,                                           Appeal from the United States District
                         Plaintiff‐Appellant,            Court for the Northern District of
                                                         Illinois, Eastern Division.
       v.
                                                         No. 08 C 2750
ALLIED PILOTS ASSOCIATION
DISABILITY INCOME PLAN,                                  Suzanne B. Conlon, Judge.
                  Defendant‐Appellee.



                                            O R D E R

        Robert Wagner was a pilot for American Airlines. For almost ten years he was covered
by a long‐term disability plan offered by the Allied Pilots Association; unfortunately, in 2004
he terminated his policy and in 2005 re‐enrolled.  This meant that he was now subject to all of
the plan’s limitations and exclusions.  Three months after re‐enrolling Wagner ceased flying;
almost a year later he applied for benefits, claiming he had a rare inner‐ear disorder that caused
him  to  experience  dizziness  and  migraines.    The  plan  administrator  rejected  his  claim  on
No. 09-2509                                                                                 Page 2



several bases, including, and pertinent here, that he was disabled within six months of the
policy’s effective date and the disability was not due to an injury after that date.  Wagner then
filed suit against the Disability Plan (“Plan”) and the district court granted summary judgment
in its favor.  It found that the plan administrator did not abuse its discretion when it refused
to re‐open Wagner’s claim and that it did not abuse its discretion when it denied him coverage
under the plan.  He now appeals. Because the plan administrator offered a reasoned basis,
supported by the record, for denying Wagner’s claim, we affirm. 

                                                I.

        Robert Wagner was a commercial airline pilot for American Airlines, and beginning in
1996 he was enrolled in the Allied Pilots Association’s disability income plan. For a reason not
reflected in the record he terminated his policy in 2004; the following year he re‐enrolled with
an effective date of April 1, 2005. By re‐enrolling, Wagner’s participation in the plan was subject
to all the exclusions applicable to new enrollees.  The disability plan excluded coverage for
disabilities that occurred within six months of the enrollment date, unless the disability arose
from an injury occurring after the effective date of coverage.1



        For many years, Wagner experienced problems related to his sinuses and ears. And in
1996, he began seeing Dr. Stephen Yeh, an otolaryngologist—better known as an ear, nose, and
throat  doctor.    At  times  the  problems  were  severe,  causing  Wagner  to  suffer  migraine
headaches, dizziness, and sinusitis. Over the years, Dr. Yeh prescribed many different methods
of treatment, including surgery in 1999. 

        On July 20, 2005, at Wagner’s appointment with Dr. Yeh, they discussed the possibility
of revision surgery to address his persistent problems. Yeh’s notes also reflect that Wagner
complained  of  “headaches  and  the  effect  of  flying  on  his  headache  and  feeling  of
disequilibrium  with  headaches.”  The  doctor’s  notes  mention  that  these  may  have  been
migraines, but he did not diagnose them as such. 

        The next day, on July 21, Wagner was landing a plane and noticed a problem that he
later described as incapacitating disequilibrium. He assumed it would go away on its own, but


       1
         The pertinent language reads as follows:
       (F) Any disability for which the date of Onset of Disability is within six months
       following the Effective Date of coverage unless the Disability is due to an injury
       that occurs after the Effective Date of coverage.
No. 09-2509                                                                                      Page 3



it didn’t.  Since that day Wagner has not flown a commercial airplane. In August he again saw
Dr. Yeh and again complained of disequilibrium and fullness in his ears. At this time, Wagner
opted for further surgery to address these problems. 

        Several  months  after  the  surgery  Wagner  consulted  another  specialist,  Dr.  Timothy
Hain, who diagnosed him with perilymph fistula, bilateral hydrops, and sinus headaches. The
diagnosis of a perilymph fistula is at the center of this case.  A perilymph fistula is a small
abnormal opening between the air‐filled middle ear and fluid‐filled inner ear. These openings
or  tears    are  most  commonly  caused  by  barotrauma—pressure  injuries,  which  often  occur
during scuba diving or following  an  airplane’s descent during landing.  These tears cause
dizziness, unsteadiness, and a rush of symptoms when there is a pressure change, which can
be as simple as a person blowing his nose.   In other words, a perilymph fistula is debilitating
for any person but especially a pilot. 

        After seeing Dr. Hain in December 2005, Wagner again saw Dr. Yeh, still complaining
of  dizziness.    The  notes  from  that  visit  indicate  that  the  surgery  went  well,  and  Dr.  Yeh
regarded Dr. Hain’s diagnosis of perilymph fistula as “unusual.” During a follow‐up visit the
next month, Dr. Yeh noted that Wagner’s sinusitis had improved and that it “was unclear
whether his dizziness is a primary condition or related to his sinusitis or migraines.” He also
noted that “[i]n any case his sinusitis and headache and disequilibrium issues appear to be
environmentally related. [Wagner] connects these symptoms with long airplane flights and
nasal dryness.”

        On May 10, 2006, Wagner filed a claim for benefits under the long term disability plan.
He claimed that he was disabled due to “chronic sinusitis, migraines and dizziness.” His claim
was denied.  He then appealed, and in support submitted a letter from Dr. Hain that stated
Wagner’s disability was a perilymph fistula. Because Wagner submitted information on his
appeal suggesting a different disabling condition, the plan administrator treated the perilymph
fistula diagnosis as a second claim, rather than an appeal.  After gathering information from
Wagner and his doctors about the perilymph fistula, the plan administrator denied the second
claim because the disability occurred within six months of the plan’s effective date of coverage
(April 1, 2005) and was not the result of an injury occurring after that date.

       Wagner  appealed  both  decisions  to  the  Plan’s  Benefits  Review  and  Appeals  Board
(“Board”). In support of his appeal, he submitted two letters from Dr. Hain concerning his
perilymph fistula.  Wagner also produced a letter from MetLife rejecting his claim for benefits
under a different disability plan because his injury was work related. After reviewing this
information, the Plan requested medical records from Wagner concerning the date of his injury
No. 09-2509                                                                                       Page 4



and a list of all the doctors who had treated him for the condition. Wagner stated that he first
noticed  the  problem  on  July  21,  2005.  The  plan  administrator  also  asked  Dr.  Hain  for
clarification  of  when  the  perilymph  fistula  occurred.  Dr.  Hain  responded  with  Wagner’s
records but nothing that stated or suggested a date of injury.  In his notes, Dr. Hain merely
noted that Wagner has “had ample exposure to pressure changes in the course of [his] career.”
Dr. Yeh also submitted a letter stating that his first notation about perilymph fistula was on
December 13, 2005. Nothing was provided concerning the specific date of Wagner’s injury.  For
the  perilymph  fistula  to  be  covered,  it  has  to  have  occurred  after  the  effective  date  of
coverage—April 1, 2005. 

        The Plan then submitted Wagner’s appeal and records for review to an independent
medical  doctor,  Dr.  Antonelli.  In  her  report,  Dr.  Antonelli  noted  that  the  documentation
provided did not indicate that a specific traumatic event had occurred. She also discussed what
a difficult diagnosis perilymph fistula is to make and that the records do not show how long
Wagner has had it.  That evaluation was forwarded with the rest of Wagner’s information to
the Board, which denied his appeal.

        In the statement of reasons for denying the appeal, the Board stated that “[n]o medical
evidence was presented that conclusively showed the perilymph fistula occurred on July 21,
2005.  In fact, medical records show that you had symptoms consistent with  perilymph fistula
prior to July 2005.” Therefore, it found that his claim fell under the exclusion for disabilities that
occurred in the first six months of the policy and was not due to an injury after the effective
date. It was on that basis that they denied his claim.    

       Almost a year later, Wagner hired an attorney and sought to re‐open the claim in order
to provide a  response to Dr. Antonelli’s report. Attached to the request was a letter from Dr.
Owen Black rebutting much of what Dr. Antonelli’s report contained and another letter from
Dr. Hain stating: “[m]y opinion is that it is more likely than not that Captain Wagner’s fistula
occurred, in July 2005, rather than in 2001.”

        The plan provides a 180‐day window for appeals of a claim’s denial and only materials
received  during  that  time  will  be  considered.  The  plan  also  states  that  “[t]here  will  be  no
exception to this rule.” Citing that language, the plan administrator rejected Wagner’s request
to  re‐open  his  claim.  He  then  sued  the  Plan  under  Section  502(a)(1)(B)  of  the  Employee
Retirement Income Security Act of 1974, (“ERISA”) 29 U.S.C. § 1132(a)(1)(B).  

      The district court considered cross‐motions for summary judgment on whether the plan
administrator  abused  its  discretion  by  failing  to  re‐open  the  claim  and  granted  summary
No. 09-2509                                                                                    Page 5



judgment  for  the  Plan,  finding  that  it  was  not  arbitrary  and  capricious  for  the  plan
administrator to follow the deadlines set forth in the plan’s language. The Plan filed a second
motion for summary judgment on whether the plan administrator’s denial of Wagner’s claim
was arbitrary and capricious. After considering the motions, the district court granted summary
judgment  for  the  Plan,  finding  that  the  record  supported  the  denial  of  Wagner’s  claim  for
disabilities because his disability occurred within six months of the policy’s effective date and
was not due to injury during that time.2

                                                  II.

        We review the district court’s grant of summary judgment de novo, meaning we review
the the “plan administrator’s determination directly.”  Jenkins v. Price Waterhouse Long Term
Disability Plan, 564 F.3d 856, 860 (7th Cir. 2009).  Summary judgment is appropriate when “there
is no genuine issue as to any material fact and [] the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(c).  Where, as here, the plan gives the administrator “discretion  to
determine who is eligible for benefits, we review its decision under the arbitrary and capricious
standard.”    Jenkins,  564  F.3d  at  860‐61.  Under  that  standard,  we  look  to  ensure  that  the
administrator’s decision “has rational support in the record.”  Id. at 861 (quotation omitted).
In other words, we will uphold the decision as long as the administrator offers “a reasoned
explanation, based on the evidence, plan documents, and relevant factors that encompass the
important aspects of the problem.”  Fischer v. Liberty Life Assur. Co. of Boston, 576 F.3d 369, 376
(7th  Cir.  2009).  And  when,  as  here,  we  review  cross‐motions  for  summary  judgment,  “we
construe all inferences in favor of the party against whom the motion under consideration is
made.” Speciale v. Blue Cross & Blue Shield Ass’n, 538 F.3d 615, 621 (7th Cir. 2008) (quotation
omitted).

                                                 III.    

                                                 A. 

       On appeal, Wagner first argues that the plan administrator should have re‐opened his
claim and reconsidered its decision in light of new evidence.  Eleven months after the plan


       2
         The plan administrator also denied Wagner’s claim because he suffered from a pre-
existing condition. Wagner also appeals that decision. Because we find that the plan
administrator’s decision to reject his claim for a non-injury disability was not arbitrary and
capricious, we do not need to reach whether the plan administrator abused its discretion in
making its pre-existing condition determination.
No. 09-2509                                                                                       Page 6



administrator denied the appeal Wagner sought to re‐open the claim and submit additional
material  on  his  disability.    It  denied  the  request,  citing  the  plan’s  plain  language  that
participants must provide any documents, records, or materials to support his claim within
“180 days after the Plan Participant receives notice of the adverse benefit determination.  Any
request for review received by the [Plan]  after this 180‐day period will be null and void.” This
language is echoed elsewhere in the plan, where it states that “only Appeal Materials received
by the [Plan] prior to the end of 180‐day period will be considered.  There will be no exception
to this rule.”

        We have previously held that in most cases “unambiguous terms of a pension plan leave
no room for the exercise of interpretive discretion by the plan’s administrator.” Call v. Ameritech
Mgmt Pension Plan, 475 F.3d 816, 822‐23 (7th Cir. 2007).   The administrator must implement
and follow the plain language of the plan, in so much as they are consistent with the statute.
29  U.S.C.  §  1104(a)(1)(D).    This  includes  a  deadline  that  is  consistent  with  the  regulations
governing ERISA claims.  29 C.F.R. § 2560.503‐1(h)(3)(i)(benefit plan must “[p]rovide claimants
at least 180 days following receipt of a notification of an adverse benefit determination within
which to appeal the determination”).  And by imposing this deadline on Wagner’s appeal, the
plan  administrator  did  not  act  arbitrarily.    Speciale,  538  F.3d  at  623;  Tegtmeier  v.  Midwest
Operating Engineers Pen. Trust Fund, 390 F.3d 1040, 1047 (7th Cir 2004) (applying deadlines is
proper given the plan’s need “for finality of decisions”).  Thus, the plan administrator did not
act  arbitrarily  and  capriciously  in  enforcing  the  plan’s  clearly  established  deadlines  and
denying Wagner’s request to re‐open the claim.3 

                                                   B. 

      Wagner also appeals the plan administrator’s decision to deny him benefits.  Again, our
review  of  the  plan  administrator’s  decision  is  extremely  deferential:  all  we  require  is  “a
reasoned  explanation,  based  on  the  evidence,  plan  documents,  and  relevant  factors  that
encompass the important aspects of the problem.”  Fischer, 576 F.3d at 376. The issue of whether
we would have “reached the same conclusion is irrelevant; we will overturn the fiduciary’s


        3
         Upholding the Plan’s decision to not re-open the claim has significant consequences for
Wagner’s appeal: the strongest evidence concerning his disability was submitted after the claim
was closed. He submitted a letter from Dr. F. Owen Black that called into question many of the
conclusions Dr. Antonelli made in her report. But we may consider only the “evidence that was
before the administrator in deciding whether her decision passes muster.” Gutta v. Standard
Select Trust Ins. Plans, 530 F.3d 614, 619 (7th Cir. 2008).
No. 09-2509                                                                                           Page 7



denial of benefits only if it is completely unreasonable.” Hess v. Reg‐Ellen Machine Tool Corp.,
423 F.3d 653, 659 (7th Cir. 2005) (citation and internal quotations omitted). Wagner argues that
the  plan  administrator  wrongfully  denied  him  benefits  because  his  perilymph  fistula  was
caused by an injury on July 21, 2005.  Under the policy a disability that arises within six months
of the policy’s effective date is excluded from coverage, unless it is from an injury that also
occurred after the policy’s effective date.  

        Wagner likely has a perilymph fistula and is disabled, even Dr. Antonelli  stated as
much. The problem is that it’s unclear when the perilymph fistula occurred and whether it was
an injury after the effective date of the policy.  The Board’s decision was based on a lack of
evidence  submitted  by  Wagner.  To  its  credit,  the  plan  administrator  repeatedly  tried  to
determine the precise date of Wagner’s injury and specifically requested medical records from
Wagner and his doctors that supplied some evidence of the date of the injury. But nothing was
produced.  Dr. Hain merely stated that Wagner had “ample exposure to pressure changes in
the course of his career.” And even after the plan administrator specifically requested a date
of injury from Dr. Hain, he did not provide one. Dr. Yeh’s records also don’t provide any
evidence of an injury. He was, in fact, indecisive about whether a perilymph fistula was the
precise problem. 

       The  only  evidence  of  an  injury  occurring  is  in  the  brief  statements  that  Wagner
submitted.  In them he states that he felt different during that last flight on July 21, 2005, and
“didn’t know what happened.” In the second statement, Wagner vaguely stated 

       the  first  time  I  noticed  this  problem  was  the  day  I  last  flew  an  airplane  for
       American Airlines (July 21, 2005).  At that time, I had absolutely no idea what
       had happened to me to cause this, nor what the exact problem was.  I thought
       that perhaps it would go away on its own.  However, this problem never went
       away.  It was not until I consulted Dr. Hain that I was told what the cause of my
       dizziness was. 

Wagner previously described “the problem” as incapacitating disequilibrium. 

        From the little we can glean from the medical records and reports of perilymph fistula
in the record, it is a severe condition.  It is difficult to diagnose, but its symptoms are dizziness
and headaches.  The symptoms that Wagner said he experienced on that last plane flight are
nondescript: it is also not clear how this disequilibrium was different from the disequilibrium
he experienced and reported to Dr. Yeh the day before his last flight.  There is also nothing in
Dr. Yeh’s notes during the next appointment, three weeks after that flight, that mentions this
No. 09-2509                                                                                    Page 8



constant, debilitating equilibrium.  And nothing in the records suggests that the headache or
dizziness that he experienced on that last flight were the product of a perilymph fistula injury
during that descent or from a descent months earlier or that the perilymph fistula occurred in
a different manner at some other time before the plan’s effective date.  In short, there is nothing
in the record to support the conclusion that Wagner had an injury during the first six months
of the policy’s effective date. 

        It is clear that Wagner had a disability onset during the first six months of the policy’s
effective date.  But the only thing in the record that suggests that Wagner also suffered an
injury during that time is his vague statement about “something different” during the descent
on  July  21,  2005.  And  that  statement  does  not  carry  sufficient  weight  to  make  the  plan
administrator’s decision arbitrary and capricious.  Davis, 444 F.3d at 576‐77 (“The judicial task
here is not to determine if the administrator’s decision is correct, but only if it is reasonable.”).

                                                 IV. 

        We find that the Plan did not act arbitrarily and capriciously by denying Wagner’s
request to re‐open his claim after the deadline had passed.  Similarly, given the deferential
standard  of  review  that  we  apply  to  these  cases  and  the  fact  that  the  plan  administrator
considered all of the evidence and arrived at a reasonable conclusion, we find that the plan
administrator  did  not  act  arbitrarily  and  capriciously  when  it  rejected  Wagner’s  disability
claim.  Accordingly, the judgment of the district court is AFFIRMED.